United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1914
                                   ___________

Sherwin Brown,                          *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
SunAmerica, Inc.; SunAmerica            * District of Minnesota.
Securities, Inc.,                       *
                                        * [UNPUBLISHED]
             Appellees.                 *
                                   ___________

                             Submitted: April 28, 2005
                                Filed: May 3, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      Sherwin Brown appeals the district court’s1 orders (in two civil actions he
brought) denying his motion to vacate an arbitration award, confirming the award,
and granting summary judgment to defendants. Having carefully reviewed the record,
we conclude that the district court did not err in confirming the arbitration award or
in granting summary judgment. Accordingly, we affirm. See 8th Cir. R. 47B.



      1
        The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.